Citation Nr: 0209285	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a skin 
condition, identified as lichen nitidus and 
psudofolliculitis, currently evaluated as 10 percent 
disabling. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to January 
1988.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's duodenal ulcer causes abdominal pain, 
nausea, and occasional vomiting, but has not caused anemia or 
substantial weight loss.  In March 2002, the veteran 
testified that his duodenal ulcer resulted in two 
incapacitating symptoms during the prior eighteen-month 
period. 

3.  The veteran's skin condition, identified as lichen 
nitidus and psudofolliculitis, is manifested by dry papules 
on the hands, forearms and abdomen, as well as a papular rash 
manifested by discoloration with vitiligo along the shaft of 
the penis; however, this condition does not produce systemic 
or nervous manifestations, and has not caused exceptionally 
repugnant disfigurement.

4.  An unappealed September 1993 rating decision denied the 
veteran's claim for service connection for major depression 
on the basis that no medical opinion indicated that this 
condition had its onset in service. 

5.  The additional evidence presented since September 1993 
includes medical opinions indicating that the veteran's major 
depression had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.112-4.114, Diagnostic Code 7305 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

2.  The criteria for a 30 percent evaluation for a skin 
condition, identified as lichen nitidus and 
psudofolliculitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).

3.  A September 1993 rating decision which denied service 
connection for major depression is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

4.  The additional evidence presented since September 1993 is 
new and material, and the claim for service connection for 
major depression is reopened.  38 U.S.C.A. §§ 5103, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000), 38 C.F.R. 
§ 3.159 (2001).

5.  Major depression was incurred in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102 and 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran's ulcer and skin conditions were examined by VA 
in July 1998 and February 2001.  The veteran had the 
opportunity to testify at a hearing before the undersigned 
member of the Board in March 2002, and there does not appear 
to be any outstanding medical records that are relevant to 
this appeal.  The Board also concludes that the discussions 
in the rating decisions, statements of the case and 
supplemental statements of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
RO has notified the veteran of the evidence he should obtain 
and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The RO 
also notified of the veteran of the provisions of the VCAA in 
a letter dated March 2001. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Increased Evaluation for a Duodenal Ulcer

The veteran claims he is entitled to an evaluation in excess 
of 20 percent for his service-connected duodenal ulcer.  For 
the reasons set forth below, the Board disagrees and finds 
that the preponderance of the evidence is against the 
veteran's claim. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes, which will be discussed below.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. § 
4.3.  When the evidence is in relative equipoise, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A.            
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).

The veteran's duodenal ulcer is currently evaluated as 20 
percent disabling under Diagnostic Code (DC) 7305.  Under 
this code provision, a 20 percent evaluation is warranted for 
a duodenal ulcer which is moderate, with recurring episodes 
of severe symptoms two or three times a year averaging ten 
days in duration, or with continuous moderate manifestations.  
A 40 percent evaluation is warranted when the disorder is 
moderately severe; that is, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation is provided for a severe ulcer manifested by pain 
that is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, DC 
7305.

Applying the above criteria to the facts of this case, the 
Board finds than an evaluation in excess of 20 percent is not 
warranted for the veteran's duodenal ulcer.  First, there is 
no evidence that the veteran suffers from either anemia or 
weight loss.  A VA examiner in July 1998 noted that the 
veteran's then-current weight was 254 pounds and that his 
maximum weight during the prior year was 260 pounds.  At a 
fee-basis VA examination in February 2001, the veteran 
weighed 259 pounds and measured 74 inches.  It thus appears 
that the veteran's weight has remained stable.  In March 
2001, the veteran testified that he had lost 15 pounds in the 
prior 40 days.  Nevertheless, this has not been documented 
and, in any event, is not considered substantial weight loss 
for purposes of evaluating conditions under § 4.114.  See 
38 C.F.R. § 4.112 (the term "substantial weight loss" means 
a loss of greater than 20 percent of the individuals baseline 
weight, sustained for three months or longer; the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight sustained for three 
months or longer.)  Moreover, neither examiner mentioned that 
he suffered from anemia, which is consistent with the 
veteran's hearing testimony.  Finally, the veteran himself 
denied that he experienced recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  At his March 2002 hearing, the veteran stated 
that he experienced only two incapacitating episodes during 
the prior eighteen-month period.  In light of these findings, 
the Board finds that the veteran's duodenal ulcer is most 
consistent with the currently assigned 20 percent evaluation 
under DC 7805.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for his duodenal ulcer.  Accordingly, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-of-
the doubt doctrine).  Hence, the appeal is denied.

III.  Increased Evaluation for a Skin Condition

The veteran is seeking a disability evaluation higher than 10 
percent for his service-connected skin condition, identified 
as lichen nitidus and psudofolliculitis.  For the reasons set 
forth below, the Board agrees and finds that a 30 percent 
evaluation is warranted for this disability. 

The veteran's skin condition has been evaluated by analogy to 
eczema under DC 7806.  Under this code, a 10 percent 
evaluation requires exfoliation, exudation, or itching on an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation, the highest 
provided under this code provision, requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
See 38 C.F.R. § 4.118, DC 7806.

The evidence shows that the veteran's skin condition is 
productive of constant itching, for which a 30 percent 
evaluation is warranted.  During his March 2002 hearing, the 
veteran testified that he had lesions on his scalp, 
shoulders, wrists, elbows, hands, hips, and groin area, which 
produced constant itching.  At his July 1998 VA examination, 
the examiner observed round and polygonal-shaped lesions on 
the veteran's hands, fingers, wrists, elbows, penis, and 
feet, which were attributed to a diagnosis of lichen nitidus.  
When examined in February 2001, the examiner observed dry 
papules on the veteran's hands and forearms.  The abdomen 
also had some papules as well as some red nevi.  On his 
genitalia, there was a papular rash manifested by 
discoloration with vitiligo along the shaft of the penis just 
proximal to the glans.  These papules were not fluctuant and 
did not express any exudate or pus.  The examiner explained 
that the rash in the groin area was chronic due to the warmth 
in that area.  The diagnostic impression included (1) chronic 
eczematous dermatitis, and (2) lichen nitidus, mainly in the 
genitalia region, considered chronic and constant.  Based on 
these findings, the Board finds that a 30 percent evaluation 
is warranted for the veteran's skin condition under DC 7806.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's skin condition.  As 
noted, to meet the criteria for an evaluation higher than 30 
percent, the veteran must show that his skin condition 
produces ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  The veteran has not complained of, 
nor does the evidence show, systemic or nervous 
manifestations attributable to the veteran's skin condition.  
Therefore, the Board need not consider whether there is any 
evidence of ulceration, extensive exfoliation or crusting.  
In addition, exceptionally repugnant disfigurement has not 
been described or observed during clinical evaluation.  The 
Board has considered the veteran's statement that his penis 
is deformed due to his skin condition and that he is unable 
to engage in sexual intercourse without the use of a condom.  
The Board points out, however, that neither examiner reported 
any disfigurement concerning the veteran's penis.  In short, 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected skin 
condition, identified as lichen nitidus and 
psudofolliculitis.

IV.  Consideration of an Extraschedular Evaluation

The Board has denied each of the above claims based on the 
schedular criteria set forth in the VA's Schedule for Rating 
Disabilities.  However, in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2001).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, no competent evidence shows that either 
disability at issue has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  The veteran testified at his 
March 2001 hearing that he missed work approximately three to 
five days a month because of appointments associated with his 
skin condition.  He also testified that he missed 
approximately 30 days of work during the prior year because 
of both his ulcer and major depression.  It thus appears that 
the veteran's ulcer and skin condition have causes him to 
miss some work; however, this does rise to the level or 
marked interference with employment.  As such, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

V.  New and Material Evidence to Reopen a 
Claim for Service Connection for Major 
Depression

The veteran is seeking service connection for major 
depression.  Service connection for VA disability 
compensation purposes will be awarded to a veteran who served 
on active duty during a period of war or during a post-
December 31, 1946, peacetime period, for any disease or 
injury that was incurred in or aggravated by a veteran's 
active service, or for certain specified chronic diseases 
that are initially manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

In this case, an original claim for service connection for 
major depression was denied by the RO in a September 1993 
rating decision.  That decision was based on a finding that 
no medical evidence related his major depression to service.  
The evidence considered at that time included the veteran's 
service medical records, which showed treatment for 
depression associated with alcohol abuse, as well as a 
February 1993 admission report from the Tidewater Psychiatric 
Hospital where the veteran was treated for major depression.  
In denying the veteran's claim, the RO concluded that the 
veteran's bouts of depression in service were related to 
chronic alcoholism and that he did not suffer from an organic 
condition or an acquired psychiatric condition in service.  
The veteran was notified of that decision and of his 
appellate rights but did not seek appellate review within one 
year of notification.  Therefore, that decision is final and 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In March 
1998, the veteran sought to reopen his claim for service 
connection for major depression.  When a claim to reopen is 
presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Parenthetically, the Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  The current claim was filed prior to 
that date; therefore the old version of the regulation as set 
forth above, is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted in this case since the 
final September 1993 rating decision includes medical 
opinions from two mental healthcare professionals who opined 
that the veteran's depression had its onset in service.  In a 
March 2002 letter, T.M., Ph.D., stated that, "Based upon a 
review of [the veteran's] service records and post service 
treatment, it is my opinion that his depression had its onset 
during his military service."  In a letter dated April 2002, 
S.K., M.D., agreed, stating that, "Based on my review of his 
records and the history that he has provided to me it is my 
opinion with reasonable medical certainty that [the 
veteran's] Major Depressive Disorder had his onset while he 
was in military service."

The Board finds this evidence to be new, as it was not of 
record at the time of the September 1993 rating decision and 
is not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether the veteran's major depression had 
its onset in service.  Accordingly, the Board concludes that 
new and material evidence has been submitted since the last 
final rating decision, and the claim for service connection 
for major depression is reopened. 

The Board also finds that the evidence supports the veteran's 
claim for service connection for major depression.  The 
opinions provided by Drs. T.M. and S.K. establish that the 
veteran's major depression had its onset in service, both of 
which were based on a review of the veteran's records.  Also, 
no medical opinion contradicts these nexus opinions.  
Therefore, the Board finds that service connection for major 
depression is warranted. 

ORDER

The claim for an evaluation in excess of 20 percent for a 
duodenal ulcer is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent evaluation for a skin 
condition, identified as lichen nitidus and 
psudofolliculitis, is granted.

The claim for service connection for major depression is 
granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

